EXHIBIT GLOBAL TREK XPLORATION (A Development Stage Company) FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEARS ENDED DECEMBER 31, 2 AND FOR THE PERIOD FROM SEPTEMBER 10, 2002 (INCEPTION) THROUGH DECEMBER 31, 2007 -1- Report of Independent Registered Public Accounting Firm To the Board of Directors of Global Trek Xploration (A Development Stage Company) Los Angeles, CA We have audited the accompanying balance sheets of Global Trek Xploration (the “Company”) as of December 31, 2007 and 2006, and the related statements of operations, stockholders' equity (deficit), and cash flows for each of the years ended December 31, 2007 and 2006 and for the period from September 10, 2002 (inception) through December 31, 2007. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.
